DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters (H, F, R1, and R2 in claim 1; H, F, and A in claim 18) which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same 
The claims are objected to because parentheses do not delete subject matter.  Thus, “(a cross-section of)” in claim 14, “(a cross-section of)” and “(,)” in claim 15, and “(,)” in claim 17 are not deleted.  In order to delete subject matter, the text must be amended by strike through (as Applicant has done in some of the claims) or the text must be enclosed in double brackets [[ ]].  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 14 has been 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "said horizontal plane A" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite a horizontal plane.  Instead, a horizontal plane is introduced in claim 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 14 recites that “said handle rests between a thumb and an index finger” and therefore includes a human organism.  The Examiner suggests reciting that “said handle is configured to rest between a thumb and an index finger.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (US 2019/0216568 A1) in view of Gitman et al. (US 2010/0005630 A1).
	Claim 1. Zadeh discloses a retractor used to assist in cuff implantation, cuff removal, retracting soft tissue, and nerve repositioning comprising: a passive grip handle (handle 12 and shaft region 13; see also Fig. 2 inset and para. 0026) that is rounded and comfortably to fit in the hands of the user; said handle has a lower convex surface (at lowest point H) and a lowest point H (see Fig. 2 inset) on said lower convex surface from a side elevational view; a main shaft (shaft region 15; see also Fig. 2 inset) extending upwardly from said handle comprising a shape of a three degrees of freedom bend; an integral supporting shaft (shaft region 17; see also Fig. 2 inset) extending downwardly from said main shaft and gradually transition to a more flatten and narrow profile; said supporting shaft has a lower surface and a lowest point F (see Fig. 2 inset) on said lower surface from a side elevational view; and a non-cutting retracting end (atraumatic tip 19; see also Fig. 2 inset and para. 0027) extending gentle upward from distal end of said supporting shaft at an angle and said angle is specified by an angle R1 (angle between tangent line T1 and plane A) and an angle R2 (angle between tangent line T2 and plane A) (Fig. 2).
	Claim 2. Zadeh discloses wherein said retractor is one single unit without adapting or connecting parts (Fig. 2).
Claim 4. Zadeh discloses wherein two tangent lines (T3) and (T4) (see Fig. 2 inset) are drawn from said lower convex surface of said handle; said tangent lines (T3) and (T4), and a horizontal plane (A) (see Fig. 2 inset) passing said lower surface of said handle and said lower surface of said supporting shaft, forming two angles (S1) (angle between tangent line T3 and plane A) and (S2) (angle between tangent line T4 and plane A) (Fig. 2).
	Claim 6. Zadeh discloses wherein two tangent lines (T1) and (T2) (see Fig. 2 inset) are drawn from said lower surface of said retracting end; said tangent lines (T1) and (T2), and a horizontal plane (A) (see Fig. 2 inset) passing said lower surface of said handle and said lower surface of said supporting shaft, forming two angles (R1) and (R2) (Fig. 2).
	Claim 8. Zadeh discloses wherein profile of said retractor has a minimum of three degrees of freedom in its design (Fig. 2).
	Claim 9. Zadeh discloses wherein said retracting end has neither sharp edges nor corners (see para. 0026, which states that atraumatic tip 19 is rounded and curved for atraumatic engagement of tissue), and is flat from a top plan view (see Fig. 2 inset) (Fig. 2).
	Claim 10. Zadeh discloses wherein said retracting end is convex (the side view shows that the lower surface of the retracting end is convex) and curves upwardly from a side elevational view (see Fig. 2 inset) (Fig. 2).
	Claim 14. Zadeh discloses wherein said handle is rounded (the handle has a cylindrical cross-section and thus is rounded); said handle rests between a thumb and an index finger (the handle is capable of resting between a thumb and an index finger in 
	Claim 17. Zadeh discloses wherein said retracting end has shapes without sharp edges on all sides nor corners (see para. 0026, which states that atraumatic tip 19 is rounded and curved for atraumatic engagement of tissue) (Fig. 2).
	Claim 18. Zadeh discloses wherein said lowest point H on said lower convex surface of said handle and said lowest point F on said lower surface of said supporting shaft pass through said horizontal plane A (see Fig. 2 inset) (Fig. 2).

    PNG
    media_image1.png
    260
    459
    media_image1.png
    Greyscale
[AltContent: textbox (Top Plan View)]



[AltContent: oval]









claim 1), wherein said angle (S1) is between 10 and 30 degrees, and said angle (S2) is between 40 and 60 degrees (claim 5), wherein said angle (R1) is between 20 and 40 degrees, and said angle (R2) is between 40 and 60 degrees (claim 7), wherein said retractor has a minimum length of 12 cm (claim 11), wherein said handle has a diameter between 12 mm and 16 mm (claim 12), wherein said main shaft has a diameter between 9 mm and 12 mm (claim 13), and wherein said main shaft has shapes that fits comfortably between an index finger and a middle finger (claim 15).
Gitman et al. teaches an instrument wherein a cylindrical main shaft includes two finger rests (indentations 7 and 8), wherein one of the finger rests (indentation 7) is on the upper surface and is designed to accommodate the index finger (see para. 0044), and the other finger rest (indentation 8) is on the lower surface and designed to accommodate the middle finger (see para. 0044) (Fig. 1).  The placement of the finger rests facilitates gripping of the instrument by a user (see para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor of Zadeh such that the main shaft comprises two finger rests, one finger rest on upper surface of said main shaft and the other finger rest on lower surface of said main shaft (claim 1), wherein said main shaft has shapes that fits comfortably between an index finger and a middle finger (claim 15), as suggested by Gitman et al., in order to facilitate gripping of the retractor by a user.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for said angle (S1) to be between claim 5), said angle (R1) to be between 20 and 40 degrees, and said angle (R2) to be between 40 and 60 degrees (claim 7), said retractor to have a minimum length of 12 cm (claim 11), said handle to have a diameter between 12 mm and 16 mm (claim 12), and said main shaft to have a diameter between 9 mm and 12 mm (claim 13), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Response to Arguments
Applicant's arguments with respect to Zadeh have been fully considered but they are not persuasive.  Applicant argues that Zadeh requires the use of a separate handle and thus the claimed elements cannot be mapped to Zadeh as identified by the Examiner (see pgs. 11-13 and 25).  Applicant also argues that the tip of Zadeh is a cutting blade, not a non-cutting end (see pgs. 13-15, 18, and 25-27).  Applicant also relies on the claimed angular ranges of the retracting end (see pgs. 15-16 and 27-29).  Applicant also argues that the device of Zadeh does not have three degrees of freedom, but instead two degrees of freedom (see pg. 26).  Applicant also argues that the device of Zadeh is not flat from a top plan view (see pg. 26).
Regarding Zadeh and a separate handle, the Examiner notes that Zadeh specifically identifies a handle (see handle 12 in para. 0026) and states that handle 12 can (but not must) attach to a separate handle.  Thus, the Examiner’s identification of 
Regarding the tip of Zadeh, the Examiner notes that Zadeh states that tip 19 is an atraumatic tip having a distal edge that is rounded and curved for atraumatic engagement of tissue during a tunneling procedure (see para. 0026).  Atraumatic is defined as causing minimal tissue injury.  Thus, tip 19 of Zadeh is non-cutting, rounded, and curved, without any sharp edges or corners.
Regarding the claimed angular ranges, the Examiner notes that Applicant’s disclosure does not provide any criticality for the ranges and merely identifies them as preferred ranges (see first full paragraph on pg. 4).
Regarding the degrees of freedom, the Examiner notes that the device of Zadeh has three bends, one at the transition between the handle and main shaft, one at the transition between the main shaft and supporting shaft, and one at the transition between the supporting shaft and the retracting end (see Fig. 2 on pg. 8 above).
Regarding the top plan view, the Examiner notes that the device of Zadeh shown from a top plan view (see Fig. 2 on pg. 8 above) is clearly flat.
Finally, compare Fig. 2 of Zadeh with Applicant’s Fig. 3 as annotated below.  The Examiner notes that both devices have very similar profiles from a side elevational view and Applicant’s device is not claimed in such a manner to differentiate it from the device of Zadeh.



[AltContent: oval]








[AltContent: textbox (Main Shaft)][AltContent: textbox (Supporting Shaft)][AltContent: textbox (Retracting End)]










Applicant’s arguments with respect to Anderson (see pgs. 20-24) have been considered but are moot because the new ground of rejection does not rely on any 
The Examiner noticed that Applicant has presented arguments with respect to references cited but not used in the rejections (see pgs. 29-32).  As these references were not used in the rejection, these arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773